Exhibit 10.3

 

NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
EXERCISABLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES REGULATORS OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE, NOR MAY ANY INTEREST THEREIN BE, OFFERED OR
SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES
ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT
TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY, SUBJECT TO CERTAIN EXCEPTIONS,
A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, IN FORM AND
SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY. THESE
SECURITIES AND THE SECURITIES ISSUABLE UPON EXERCISE OF THESE SECURITIES MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES
IN ACCORDANCE WITH APPLICABLE LAWS.

 

LIQUIDMETAL TECHNOLOGIES, INC.

 

COMMON STOCK PURCHASE WARRANT

 

Warrant No. [  ]

 

Date of Original Issuance: January 3, 2007

 

Liquidmetal Technologies, Inc., a Delaware corporation (together with any entity
that shall succeed to or assume the obligations of Liquidmetal Technologies,
Inc. hereunder, the “Company”), hereby certifies that, for value received, [ ]
or its registered assigns (the “Holder”), is entitled to purchase from the
Company up to a total of [ ] shares of common stock, par value $0.001 per share
(the “Common Stock”), of the Company (each such share, a “Warrant Share” and all
such shares, the “Warrant Shares”) at an exercise price equal to $1.93 per share
(as adjusted from time to time as provided in Section 9, the “Exercise Price”),
at any time and from time to time from and after the date hereof and through and
including January 3, 2012; provided that with respect to any Warrant Shares that
are not covered by an effective registration statement by the date which is one
hundred twenty (120) calendars days after the Date of Original Issuance of this
Warrant (the “Extension Date”), the expiration date of this Warrant as to such
Warrant Shares shall be extended, but not beyond the seventh (7th) anniversary
of the Date of Original Issuance, by an additional thirty (30) calendar days for
every thirty (30) day period following the Extension Date that such Warrant
Shares are not covered by an effective registration statement (the “Expiration
Date”), and subject to the following terms and conditions:

 


1.             DEFINITIONS. IN ADDITION TO THE TERMS DEFINED ELSEWHERE IN THIS
WARRANT, CAPITALIZED TERMS THAT ARE NOT OTHERWISE DEFINED HEREIN SHALL HAVE THE
MEANINGS GIVEN TO SUCH

 

--------------------------------------------------------------------------------


 


TERMS IN THE SECURITIES PURCHASE AGREEMENT DATED JANUARY 3, 2007 TO WHICH THE
COMPANY AND THE ORIGINAL HOLDER ARE PARTIES (THE “PURCHASE AGREEMENT”) AND THE
8% SUBORDINATED CONVERTIBLE UNSECURED NOTES OF THE COMPANY (THE “NOTES”) ISSUED
IN CONNECTION THEREWITH. THE TERM “COMMON STOCK” SHALL INCLUDE THE COMPANY’S
COMMON STOCK, PAR VALUE $0.001 PER SHARE AS AUTHORIZED ON THE DATE OF THE
PURCHASE AGREEMENT AND ANY OTHER SECURITIES OR PROPERTY OF THE COMPANY OR OF ANY
OTHER PERSON (CORPORATE OR OTHERWISE) WHICH THE HOLDER AT ANY TIME SHALL BE
ENTITLED TO RECEIVE ON THE EXERCISE HEREOF IN LIEU OF OR IN ADDITION TO SUCH
COMMON STOCK, OR WHICH AT ANY TIME SHALL BE ISSUABLE IN EXCHANGE FOR OR IN
REPLACEMENT OF SUCH COMMON STOCK. THE TERM “AFFILIATE” SHALL MEAN ANY PERSON
THAT, DIRECTLY OR INDIRECTLY THROUGH ONE OR MORE INTERMEDIARIES, CONTROLS OR IS
CONTROLLED BY OR IS UNDER COMMON CONTROL WITH A PERSON, AS SUCH TERMS ARE USED
IN AND CONSTRUED UNDER RULE 144 PROMULGATED BY THE SEC PURSUANT TO THE
SECURITIES ACT OF 1933, AS AMENDED.


 


2.             HOLDER OF WARRANT. THE COMPANY SHALL REGISTER THIS WARRANT, UPON
RECORDS TO BE MAINTAINED BY THE COMPANY FOR THAT PURPOSE (THE “WARRANT
REGISTER”), IN THE NAME OF THE RECORD HOLDER HEREOF FROM TIME TO TIME. THE
COMPANY MAY DEEM AND TREAT THE REGISTERED HOLDER OF THIS WARRANT AS THE ABSOLUTE
OWNER HEREOF FOR THE PURPOSE OF ANY EXERCISE HEREOF OR ANY DISTRIBUTION TO THE
HOLDER, AND FOR ALL OTHER PURPOSES, ABSENT ACTUAL NOTICE TO THE CONTRARY FROM
THE TRANSFEREE AND TRANSFEROR.


 


3.             RECORDING OF TRANSFERS. SUBJECT TO SECTION 6, THE COMPANY SHALL
REGISTER THE TRANSFER OF ANY PORTION OF THIS WARRANT IN THE WARRANT REGISTER,
UPON SURRENDER OF THIS WARRANT, WITH THE FORM OF ASSIGNMENT ATTACHED HERETO DULY
COMPLETED AND SIGNED, TO THE COMPANY AT ITS ADDRESS SPECIFIED HEREIN. AS A
CONDITION TO THE TRANSFER, THE COMPANY MAY REQUEST A LEGAL OPINION AS
CONTEMPLATED BY THE LEGEND ABOVE AND RELATED TERMS OF THE PURCHASE AGREEMENT.
UPON ANY SUCH REGISTRATION OR TRANSFER, A NEW WARRANT TO PURCHASE COMMON STOCK,
IN SUBSTANTIALLY THE FORM OF THIS WARRANT (ANY SUCH NEW WARRANT, A “NEW
WARRANT”), EVIDENCING THE PORTION OF THIS WARRANT SO TRANSFERRED SHALL BE ISSUED
TO THE TRANSFEREE AND A NEW WARRANT EVIDENCING THE REMAINING PORTION OF THIS
WARRANT NOT SO TRANSFERRED, IF ANY, SHALL BE ISSUED TO THE TRANSFERRING HOLDER.
THE ACCEPTANCE OF THE NEW WARRANT BY THE TRANSFEREE THEREOF SHALL BE DEEMED THE
ACCEPTANCE BY SUCH TRANSFEREE OF ALL OF THE RIGHTS AND OBLIGATIONS OF A HOLDER
OF A WARRANT.


 


4.             EXERCISE AND DURATION OF WARRANTS.


 


(A)           THIS WARRANT SHALL BE EXERCISABLE BY THE REGISTERED HOLDER IN
WHOLE OR IN PART AT ANY TIME AND FROM TIME TO TIME ON OR AFTER THE DATE HEREOF
TO AND INCLUDING THE EXPIRATION DATE BY DELIVERY TO THE COMPANY OF A DULY
EXECUTED FACSIMILE COPY OF THE EXERCISE NOTICE FORM ANNEXED HERETO (OR SUCH
OTHER OFFICE OR AGENCY OF THE COMPANY AS IT MAY DESIGNATE BY NOTICE IN WRITING
TO THE REGISTERED HOLDER AT THE ADDRESS OF SUCH HOLDER APPEARING ON THE BOOKS OF
THE COMPANY). AT 6:30 P.M., NEW YORK CITY TIME ON THE EXPIRATION DATE, THE
PORTION OF THIS WARRANT NOT EXERCISED PRIOR THERETO SHALL BE AND BECOME VOID AND
OF NO VALUE. THE COMPANY MAY NOT CALL OR REDEEM ALL OR ANY PORTION OF THIS
WARRANT WITHOUT THE PRIOR WRITTEN CONSENT OF THE HOLDER. IF AT ANY TIME (I) THIS
WARRANT IS EXERCISED AFTER ONE YEAR FROM THE DATE OF ISSUANCE OF THIS WARRANT
BUT BEFORE THE EXPIRATION DATE AND (II) DURING THE TRADING DAY PERIOD
IMMEDIATELY PRECEDING THE HOLDER’S DELIVERY OF AN EXERCISE NOTICE IN RESPECT OF
SUCH EXERCISE, A REGISTRATION STATEMENT (AS DEFINED IN THE REGISTRATION RIGHTS
AGREEMENT) COVERING THE WARRANT SHARES THAT

 

2

--------------------------------------------------------------------------------


 


ARE THE SUBJECT OF THE EXERCISE NOTICE (THE “UNAVAILABLE WARRANT SHARES”) IS NOT
AVAILABLE FOR THE RESALE OF SUCH UNAVAILABLE WARRANT SHARES, THE HOLDER OF THIS
WARRANT ALSO MAY EXERCISE THIS WARRANT AS TO ANY OR ALL OF SUCH UNAVAILABLE
WARRANT SHARES AND, IN LIEU OF MAKING THE CASH PAYMENT OTHERWISE CONTEMPLATED TO
BE MADE TO THE COMPANY UPON SUCH EXERCISE IN PAYMENT OF THE AGGREGATE EXERCISE
PRICE, ELECT INSTEAD TO RECEIVE UPON SUCH EXERCISE A REDUCED NUMBER OF SHARES OF
COMMON STOCK (THE “NET NUMBER”) DETERMINED ACCORDING TO THE FOLLOWING FORMULA (A
“CASHLESS EXERCISE”):


 

 

Net Number =

(A x B) - (A x C)

 

 

 

B

 

 

For purposes of the foregoing formula:

 

A= the total number of shares with respect to which this Warrant is then being
exercised in a Cashless Exercise.

 

B= the VWAP on the Trading Day immediately preceding the date of the Exercise
Notice.

 

C= the Exercise Price then in effect for the applicable Warrant Shares at the
time of such exercise.

 

VWAP = For any date, the price determined by the first of the following clauses
that applies: (a) if the Common Stock is then listed or quoted on a Trading
Market, the daily volume weighted average price per share of the Common Stock
for such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg Financial L.P.
(based on a Trading Day from 9:30 a.m. Eastern Time to 4:02 p.m. Eastern Time);
(b) if the Common Stock is not then listed or quoted on a Trading Market and if
prices for the Common Stock are then quoted on the OTC Bulletin Board, the
volume weighted average price per share of the Common Stock for such date (or
the nearest preceding date) on the OTC Bulletin Board; (c) if the Common Stock
is not then listed or quoted on the OTC Bulletin Board and if prices for the
Common Stock are then reported in the “Pink Sheets” published by the Pink
Sheets, LLC (or a similar organization or agency succeeding to its functions of
reporting prices), the most recent bid price per share of the Common Stock so
reported; or (d) in all other cases, the fair market value of a share of Common
Stock as determined by an independent appraiser selected in good faith by the
Holder and reasonably acceptable to the Company.

 

There cannot be a Cashless Exercise unless “B” exceeds “C”.

 


(B)           THE COMPANY SHALL NOT EFFECT ANY EXERCISE OF THIS WARRANT, AND A
HOLDER SHALL NOT HAVE THE RIGHT TO EXERCISE ANY PORTION OF THIS WARRANT,
PURSUANT TO SECTION 4(A) OR OTHERWISE, TO THE EXTENT THAT AFTER GIVING EFFECT TO
SUCH ISSUANCE AFTER EXERCISE AS SET FORTH ON THE APPLICABLE NOTICE OF EXERCISE,
SUCH HOLDER (TOGETHER WITH SUCH HOLDER’S AFFILIATES, AND ANY OTHER PERSON OR
ENTITY ACTING AS A GROUP TOGETHER WITH SUCH HOLDER OR ANY OF SUCH HOLDER’S
AFFILIATES),

 

3

--------------------------------------------------------------------------------


 


AS SET FORTH ON THE APPLICABLE NOTICE OF EXERCISE, WOULD BENEFICIALLY OWN IN
EXCESS OF THE BENEFICIAL OWNERSHIP LIMITATION (AS DEFINED BELOW). FOR PURPOSES
OF THE FOREGOING SENTENCE, THE NUMBER OF SHARES OF COMMON STOCK BENEFICIALLY
OWNED BY SUCH HOLDER AND ITS AFFILIATES SHALL INCLUDE THE NUMBER OF SHARES OF
COMMON STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT WITH RESPECT TO WHICH SUCH
DETERMINATION IS BEING MADE, BUT SHALL EXCLUDE THE NUMBER OF SHARES OF COMMON
STOCK WHICH WOULD BE ISSUABLE UPON (A) EXERCISE OF THE REMAINING, NONEXERCISED
PORTION OF THIS WARRANT BENEFICIALLY OWNED BY SUCH HOLDER OR ANY OF ITS
AFFILIATES AND (B) EXERCISE OR CONVERSION OF THE UNEXERCISED OR NONCONVERTED
PORTION OF ANY OTHER SECURITIES OF THE COMPANY (INCLUDING, WITHOUT LIMITATION,
ANY OTHER WARRANTS OR NOTES) SUBJECT TO A LIMITATION ON CONVERSION OR EXERCISE
ANALOGOUS TO THE LIMITATION CONTAINED HEREIN BENEFICIALLY OWNED BY SUCH HOLDER
OR ANY OF ITS AFFILIATES. EXCEPT AS SET FORTH IN THE PRECEDING SENTENCE, FOR
PURPOSES OF THIS SECTION 4(B), BENEFICIAL OWNERSHIP SHALL BE CALCULATED IN
ACCORDANCE WITH SECTION 13(D) OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED
(THE “EXCHANGE ACT”) AND THE RULES AND REGULATIONS PROMULGATED THEREUNDER, IT
BEING ACKNOWLEDGED BY A HOLDER THAT THE COMPANY IS NOT REPRESENTING TO SUCH
HOLDER THAT SUCH CALCULATION IS IN COMPLIANCE WITH SECTION 13(D) OF THE EXCHANGE
ACT AND SUCH HOLDER IS SOLELY RESPONSIBLE FOR ANY SCHEDULES REQUIRED TO BE FILED
IN ACCORDANCE THEREWITH. TO THE EXTENT THAT THE LIMITATION CONTAINED IN THIS
SECTION 4(B) APPLIES, THE DETERMINATION OF WHETHER THIS WARRANT IS EXERCISABLE
(IN RELATION TO OTHER SECURITIES OWNED BY SUCH HOLDER TOGETHER WITH ANY
AFFILIATES) AND OF WHICH A PORTION OF THIS WARRANT IS EXERCISABLE SHALL BE IN
THE SOLE DISCRETION OF A HOLDER, AND THE SUBMISSION OF A NOTICE OF EXERCISE
SHALL BE DEEMED TO BE EACH HOLDER’S DETERMINATION OF WHETHER THIS WARRANT IS
EXERCISABLE (IN RELATION TO OTHER SECURITIES OWNED BY SUCH HOLDER TOGETHER WITH
ANY AFFILIATES) AND OF WHICH PORTION OF THIS WARRANT IS EXERCISABLE, IN EACH
CASE SUBJECT TO SUCH AGGREGATE PERCENTAGE LIMITATION, AND THE COMPANY SHALL HAVE
NO OBLIGATION TO VERIFY OR CONFIRM THE ACCURACY OF SUCH DETERMINATION. IN
ADDITION, A DETERMINATION AS TO ANY GROUP STATUS AS CONTEMPLATED ABOVE SHALL BE
DETERMINED IN ACCORDANCE WITH SECTION 13(D) OF THE EXCHANGE ACT AND THE RULES
AND REGULATIONS PROMULGATED THEREUNDER. FOR PURPOSES OF THIS SECTION 4(B), IN
DETERMINING THE NUMBER OF OUTSTANDING SHARES OF COMMON STOCK, A HOLDER MAY RELY
ON THE NUMBER OF OUTSTANDING SHARES OF COMMON STOCK AS REFLECTED IN (X) THE
COMPANY’S MOST RECENT FORM 10-Q OR FORM 10-K, AS THE CASE MAY BE, (Y) A MORE
RECENT PUBLIC ANNOUNCEMENT BY THE COMPANY OR (Z) ANY OTHER NOTICE BY THE COMPANY
OR THE COMPANY’S TRANSFER AGENT SETTING FORTH THE NUMBER OF SHARES OF COMMON
STOCK OUTSTANDING. UPON THE WRITTEN OR ORAL REQUEST OF A HOLDER, THE COMPANY
SHALL WITHIN TWO TRADING DAYS CONFIRM ORALLY AND IN WRITING TO SUCH HOLDER THE
NUMBER OF SHARES OF COMMON STOCK THEN OUTSTANDING. IN ANY CASE, THE NUMBER OF
OUTSTANDING SHARES OF COMMON STOCK SHALL BE DETERMINED AFTER GIVING EFFECT TO
THE CONVERSION OR EXERCISE OF SECURITIES OF THE COMPANY, INCLUDING THIS WARRANT,
BY SUCH HOLDER OR ITS AFFILIATES SINCE THE DATE AS OF WHICH SUCH NUMBER OF
OUTSTANDING SHARES OF COMMON STOCK WAS REPORTED. THE “BENEFICIAL OWNERSHIP
LIMITATION” SHALL BE 4.99% OF THE NUMBER OF SHARES OF THE COMMON STOCK
OUTSTANDING IMMEDIATELY AFTER GIVING EFFECT TO THE ISSUANCE OF SHARES OF COMMON
STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT. THE BENEFICIAL OWNERSHIP
LIMITATION PROVISIONS OF THIS SECTION 4(B) MAY BE WAIVED BY SUCH HOLDER, AT THE
ELECTION OF SUCH HOLDER, UPON NOT LESS THAN 61 DAYS’ PRIOR NOTICE TO THE COMPANY
TO CHANGE THE BENEFICIAL OWNERSHIP LIMITATION TO 9.99% OF THE NUMBER OF SHARES
OF THE COMMON STOCK OUTSTANDING IMMEDIATELY AFTER GIVING EFFECT TO THE ISSUANCE
OF SHARES OF COMMON STOCK UPON EXERCISE OF THIS WARRANT, AND THE PROVISIONS OF
THIS SECTION 4(B) SHALL CONTINUE TO APPLY. UPON SUCH A CHANGE BY A HOLDER OF THE
BENEFICIAL OWNERSHIP LIMITATION FROM SUCH 4.99% LIMITATION TO SUCH 9.99%
LIMITATION, THE BENEFICIAL OWNERSHIP LIMITATION MAY NOT BE FURTHER WAIVED BY
SUCH

 

4

--------------------------------------------------------------------------------


 


HOLDER. THE PROVISIONS OF THIS PARAGRAPH SHALL BE CONSTRUED AND IMPLEMENTED IN A
MANNER OTHERWISE THAN IN STRICT CONFORMITY WITH THE TERMS OF THIS SECTION 4(B))
TO CORRECT THIS PARAGRAPH (OR ANY PORTION HEREOF) WHICH MAY BE DEFECTIVE OR
INCONSISTENT WITH THE INTENDED BENEFICIAL OWNERSHIP LIMITATION HEREIN CONTAINED
OR TO MAKE CHANGES OR SUPPLEMENTS NECESSARY OR DESIRABLE TO PROPERLY GIVE EFFECT
TO SUCH LIMITATION. THE LIMITATIONS CONTAINED IN THIS PARAGRAPH SHALL APPLY TO A
SUCCESSOR HOLDER OF THIS WARRANT.


 


5.             DELIVERY OF WARRANT SHARES.


 


(A)           TO EFFECT EXERCISES HEREUNDER, THE HOLDER SHALL NOT BE REQUIRED TO
PHYSICALLY SURRENDER THIS WARRANT UPON EXERCISE UNLESS THIS WARRANT CEASES TO BE
FURTHER EXERCISABLE FOR ADDITIONAL WARRANT SHARES. UPON DELIVERY OF THE EXERCISE
NOTICE TO THE COMPANY (WITH THE ATTACHED WARRANT SHARES EXERCISE LOG) AT ITS
ADDRESS FOR NOTICE SET FORTH HEREIN AND UPON PAYMENT OF THE EXERCISE PRICE
MULTIPLIED BY THE NUMBER OF WARRANT SHARES THAT THE HOLDER INTENDS TO PURCHASE
HEREUNDER, THE COMPANY SHALL PROMPTLY (BUT IN NO EVENT LATER THAN THREE TRADING
DAYS AFTER THE DATE OF EXERCISE (AS DEFINED HEREIN)) ISSUE AND DELIVER TO THE
HOLDER, A CERTIFICATE FOR THE WARRANT SHARES ISSUABLE UPON SUCH EXERCISE, WHICH,
UNLESS OTHERWISE REQUIRED BY THE PURCHASE AGREEMENT, SHALL BE FREE OF
RESTRICTIVE LEGENDS. A “DATE OF EXERCISE” MEANS THE DATE ON WHICH THE HOLDER
SHALL HAVE DELIVERED TO COMPANY: (I) THE EXERCISE NOTICE (WITH THE WARRANT
EXERCISE LOG ATTACHED TO IT), APPROPRIATELY COMPLETED AND DULY SIGNED AND (II)
EXCEPT IN THE CASE OF A CASHLESS EXERCISE, PAYMENT IN FULL OF THE EXERCISE PRICE
IN IMMEDIATELY AVAILABLE FUNDS OR FEDERAL FUNDS FOR THE NUMBER OF WARRANT SHARES
SO INDICATED BY THE HOLDER TO BE PURCHASED.


 


(B)           IF BY THE THIRD TRADING DAY AFTER A DATE OF EXERCISE THE COMPANY
FAILS TO DELIVER THE REQUIRED NUMBER OF WARRANT SHARES IN THE MANNER REQUIRED
PURSUANT TO SECTION 5(A), THEN THE HOLDER WILL HAVE THE RIGHT TO RESCIND SUCH
EXERCISE.


 


(C)           IF BY THE THIRD TRADING DAY AFTER A DATE OF EXERCISE THE COMPANY
FAILS TO DELIVER THE REQUIRED NUMBER OF WARRANT SHARES IN THE MANNER REQUIRED
PURSUANT TO SECTION 5(A), AND IF AFTER SUCH THIRD TRADING DAY AND PRIOR TO THE
RECEIPT OF SUCH WARRANT SHARES, THE HOLDER PURCHASES IN A BONA FIDE ARM’S LENGTH
TRANSACTION FOR FAIR MARKET VALUE (IN AN OPEN MARKET TRANSACTION OR OTHERWISE)
THE NUMBER OF SHARES OF COMMON STOCK NECESSARY TO DELIVER IN SATISFACTION OF A
BONA FIDE ARM’S LENGTH SALE FOR FAIR MARKET VALUE BY THE HOLDER OF THE WARRANT
SHARES WHICH THE HOLDER WAS ENTITLED TO RECEIVE UPON SUCH EXERCISE (A “BUY-IN”),
THEN THE COMPANY SHALL (1) PAY IN CASH TO THE HOLDER THE AMOUNT BY WHICH (X) THE
HOLDER’S TOTAL PURCHASE PRICE (INCLUDING BROKERAGE COMMISSIONS, IF ANY) FOR THE
SHARES OF COMMON STOCK SO PURCHASED EXCEEDS (Y) THE HOLDER’S TOTAL SALES PRICE
(INCLUDING BROKERAGE COMMISSIONS, IF ANY) FOR THE SHARES OF COMMON STOCK SO SOLD
AND (2) AT THE OPTION OF THE HOLDER, EITHER REINSTATE THE PORTION OF THE WARRANT
AND EQUIVALENT NUMBER OF WARRANT SHARES FOR WHICH SUCH EXERCISE WAS NOT HONORED
OR DELIVER TO THE HOLDER THE NUMBER OF SHARES OF COMMON STOCK THAT WOULD HAVE
BEEN ISSUED HAD THE COMPANY TIMELY COMPLIED WITH ITS EXERCISE AND DELIVERY
OBLIGATIONS HEREUNDER. THE HOLDER SHALL PROVIDE THE COMPANY WRITTEN NOTICE AND
REASONABLY DETAILED DOCUMENTATION INDICATING THE AMOUNTS REQUESTED BY THE HOLDER
IN RESPECT OF THE BUY-IN.


 


(D)           THE COMPANY’S OBLIGATIONS TO ISSUE AND DELIVER WARRANT SHARES IN
ACCORDANCE WITH THE TERMS HEREOF ARE ABSOLUTE AND UNCONDITIONAL, IRRESPECTIVE OF
ANY ACTION OR

 

5

--------------------------------------------------------------------------------


 


INACTION BY THE HOLDER TO ENFORCE THE SAME, ANY WAIVER OR CONSENT WITH RESPECT
TO ANY PROVISION HEREOF, THE RECOVERY OF ANY JUDGMENT AGAINST ANY PERSON OR ANY
ACTION TO ENFORCE THE SAME, OR ANY SETOFF, COUNTERCLAIM, RECOUPMENT, LIMITATION
OR TERMINATION, OR ANY BREACH OR ALLEGED BREACH BY THE HOLDER OR ANY OTHER
PERSON OF ANY OBLIGATION TO THE COMPANY OR ANY VIOLATION OR ALLEGED VIOLATION OF
LAW BY THE HOLDER OR ANY OTHER PERSON, AND IRRESPECTIVE OF ANY OTHER
CIRCUMSTANCE WHICH MIGHT OTHERWISE LIMIT SUCH OBLIGATION OF THE COMPANY TO THE
HOLDER IN CONNECTION WITH THE ISSUANCE OF WARRANT SHARES. NOTHING HEREIN SHALL
LIMIT A HOLDER’S RIGHT TO PURSUE ANY OTHER REMEDIES AVAILABLE TO IT HEREUNDER,
AT LAW OR IN EQUITY INCLUDING, WITHOUT LIMITATION, A DECREE OF SPECIFIC
PERFORMANCE AND/OR INJUNCTIVE RELIEF WITH RESPECT TO THE COMPANY’S FAILURE TO
TIMELY DELIVER CERTIFICATES REPRESENTING SHARES OF COMMON STOCK UPON EXERCISE OF
THE WARRANT AS REQUIRED PURSUANT TO THE TERMS HEREOF.


 


6.             CHARGES, TAXES AND EXPENSES. ISSUANCE AND DELIVERY OF
CERTIFICATES FOR SHARES OF COMMON STOCK UPON EXERCISE OF THIS WARRANT SHALL BE
MADE WITHOUT CHARGE TO THE HOLDER FOR ANY ISSUE OR TRANSFER TAX, WITHHOLDING
TAX, TRANSFER AGENT FEE OR OTHER INCIDENTAL TAX OR EXPENSE IN RESPECT OF THE
ISSUANCE OF SUCH CERTIFICATES, ALL OF WHICH TAXES AND EXPENSES SHALL BE PAID BY
THE COMPANY; PROVIDED, HOWEVER, THAT THE COMPANY SHALL NOT BE REQUIRED TO PAY
ANY TAX WHICH MAY BE PAYABLE IN RESPECT OF ANY TRANSFER INVOLVED IN THE
REGISTRATION OF ANY CERTIFICATES FOR WARRANT SHARES OR WARRANTS IN A NAME OTHER
THAN THAT OF THE HOLDER. THE HOLDER SHALL BE RESPONSIBLE FOR ALL OTHER TAX
LIABILITY THAT MAY ARISE AS A RESULT OF HOLDING OR TRANSFERRING THIS WARRANT OR
RECEIVING WARRANT SHARES UPON EXERCISE HEREOF.


 


7.             REPLACEMENT OF WARRANT. IF THIS WARRANT IS MUTILATED, LOST,
STOLEN OR DESTROYED, THE COMPANY SHALL ISSUE OR CAUSE TO BE ISSUED IN EXCHANGE
AND SUBSTITUTION FOR AND UPON CANCELLATION HEREOF, OR IN LIEU OF AND
SUBSTITUTION FOR THIS WARRANT, A NEW WARRANT, BUT ONLY UPON RECEIPT OF EVIDENCE
REASONABLY SATISFACTORY TO THE COMPANY OF SUCH LOSS, THEFT OR DESTRUCTION AND
OWNERSHIP THEREOF AND CUSTOMARY AND REASONABLE INDEMNITY. APPLICANTS FOR A NEW
WARRANT UNDER SUCH CIRCUMSTANCES SHALL ALSO COMPLY WITH SUCH OTHER REASONABLE
REGULATIONS AND PROCEDURES AND PAY SUCH OTHER REASONABLE THIRD-PARTY COSTS AS
THE COMPANY MAY PRESCRIBE. IF A NEW WARRANT IS REQUESTED AS A RESULT OF A
MUTILATION OF THIS WARRANT, THEN THE HOLDER SHALL DELIVER SUCH MUTILATED WARRANT
TO THE COMPANY AS A CONDITION PRECEDENT TO THE COMPANY’S OBLIGATION TO ISSUE THE
NEW WARRANT.


 


8.             RESERVATION OF WARRANT SHARES. THE COMPANY COVENANTS THAT IT WILL
AT ALL TIMES RESERVE AND KEEP AVAILABLE OUT OF THE AGGREGATE OF ITS AUTHORIZED
BUT UNISSUED AND OTHERWISE UNRESERVED COMMON STOCK, SOLELY FOR THE PURPOSE OF
ENABLING IT TO ISSUE WARRANT SHARES UPON EXERCISE OF THIS WARRANT AS HEREIN
PROVIDED, THE NUMBER OF WARRANT SHARES WHICH ARE THEN ISSUABLE AND DELIVERABLE
UPON THE EXERCISE OF THIS ENTIRE WARRANT, FREE FROM PREEMPTIVE RIGHTS OR ANY
OTHER CONTINGENT PURCHASE RIGHTS OF PERSONS OTHER THAN THE HOLDER (TAKING INTO
ACCOUNT THE ADJUSTMENTS AND RESTRICTIONS OF SECTION 9). THE COMPANY COVENANTS
THAT ALL WARRANT SHARES SO ISSUABLE AND DELIVERABLE SHALL, UPON ISSUANCE AND THE
PAYMENT OF THE APPLICABLE EXERCISE PRICE IN ACCORDANCE WITH THE TERMS HEREOF, BE
DULY AND VALIDLY AUTHORIZED, ISSUED AND FULLY PAID AND NONASSESSABLE.


 


9.             CERTAIN ADJUSTMENTS. THE EXERCISE PRICE AND NUMBER OF WARRANT
SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT ARE SUBJECT TO ADJUSTMENT FROM
TIME TO TIME AS SET FORTH IN THIS SECTION 9.

 

6

--------------------------------------------------------------------------------


 


(A)           STOCK DIVIDENDS AND SPLITS, RECAPITALIZATIONS, ETC. IF THE
COMPANY, AT ANY TIME WHILE THIS WARRANT IS OUTSTANDING, (I) PAYS A STOCK
DIVIDEND ON ITS COMMON STOCK OR OTHERWISE MAKES A DISTRIBUTION ON ANY CLASS OF
CAPITAL STOCK THAT IS PAYABLE IN SHARES OF COMMON STOCK OR SUBDIVIDES THE
OUTSTANDING SHARES OF COMMON STOCK INTO A LARGER NUMBER OF SHARES (BY ANY STOCK
SPLIT, RECAPITALIZATION OR OTHERWISE), THEN IN EACH SUCH CASE THE EXERCISE PRICE
SHALL BE PROPORTIONATELY REDUCED AND THE NUMBER OF WARRANT SHARES SHALL BE
PROPORTIONATELY INCREASED, AND (II) COMBINES OUTSTANDING SHARES OF COMMON STOCK
INTO A SMALLER NUMBER OF SHARES (BY REVERSE STOCK SPLIT, RECAPITALIZATION, OR
OTHERWISE), THEN IN EACH SUCH CASE THE EXERCISE PRICE SHALL BE PROPORTIONATELY
INCREASED AND THE NUMBER OF WARRANT SHARES SHALL BE PROPORTIONATELY DECREASED.
ANY ADJUSTMENT MADE PURSUANT TO CLAUSES (I) AND (II) OF THIS PARAGRAPH SHALL
BECOME EFFECTIVE IMMEDIATELY AFTER THE RECORD DATE FOR THE DETERMINATION OF
STOCKHOLDERS ENTITLED TO RECEIVE SUCH DIVIDEND OR DISTRIBUTION OR IMMEDIATELY
AFTER THE EFFECTIVE DATE OF SUCH SUBDIVISION OR COMBINATION (AS THE CASE MAY
BE). IF ANY EVENT REQUIRING AN ADJUSTMENT UNDER THIS PARAGRAPH OCCURS DURING THE
PERIOD THAT AN EXERCISE PRICE IS CALCULATED HEREUNDER, THEN THE CALCULATION OF
SUCH EXERCISE PRICE SHALL BE ADJUSTED APPROPRIATELY TO REFLECT SUCH EVENT.


 


(B)           PRO RATA DISTRIBUTIONS. IF THE COMPANY, AT ANY TIME WHILE THIS
WARRANT IS OUTSTANDING, DISTRIBUTES TO ALL HOLDERS OF COMMON STOCK (I) EVIDENCES
OF ITS INDEBTEDNESS, (II) ANY SECURITY (OTHER THAN A DISTRIBUTION OF COMMON
STOCK COVERED BY THE PRECEDING PARAGRAPH), (III) RIGHTS OR WARRANTS TO SUBSCRIBE
FOR OR PURCHASE ANY SECURITY, OR (IV) ANY OTHER ASSET (IN EACH CASE,
“DISTRIBUTED PROPERTY”), THEN IN EACH SUCH CASE THE EXERCISE PRICE SHALL BE
APPROPRIATELY ADJUSTED. ANY ADJUSTMENT MADE PURSUANT TO THIS PARAGRAPH SHALL
BECOME EFFECTIVE IMMEDIATELY AFTER THE RECORD DATE FOR THE DETERMINATION OF
STOCKHOLDERS ENTITLED TO RECEIVE SUCH DISTRIBUTION. IF ANY EVENT REQUIRING AN
ADJUSTMENT UNDER THIS PARAGRAPH OCCURS DURING THE PERIOD THAT AN EXERCISE PRICE
IS CALCULATED HEREUNDER, THEN THE CALCULATION OF SUCH EXERCISE PRICE SHALL BE
ADJUSTED APPROPRIATELY TO REFLECT SUCH EVENT.


 


(C)           ADJUSTMENT OF EXERCISE PRICE UPON ISSUANCE OF COMMON STOCK. IF AND
WHENEVER ON OR AFTER THE ISSUANCE DATE, THE COMPANY ISSUES OR SELLS, OR IN
ACCORDANCE WITH THIS SECTION 7(A) IS DEEMED TO HAVE ISSUED OR SOLD, ANY SHARES
OF COMMON STOCK (INCLUDING THE ISSUANCE OR SALE OF SHARES OF COMMON STOCK OWNED
OR HELD BY OR FOR THE ACCOUNT OF THE COMPANY, BUT EXCLUDING SHARES OF COMMON
STOCK DEEMED TO HAVE BEEN ISSUED OR SOLD BY THE COMPANY IN CONNECTION WITH ANY
EXCLUDED SECURITY) FOR A CONSIDERATION PER SHARE (THE “NEW SECURITIES ISSUANCE
PRICE”) LESS THAN A PRICE (THE “APPLICABLE PRICE”) EQUAL TO THE CONVERSION PRICE
IN EFFECT IMMEDIATELY PRIOR TO SUCH ISSUE OR SALE (THE FOREGOING A “DILUTIVE
ISSUANCE”), THEN IMMEDIATELY AFTER SUCH DILUTIVE ISSUANCE, THE EXERCISE PRICE
THEN IN EFFECT SHALL BE REDUCED TO THE NEW SECURITIES ISSUANCE PRICE. FOR
PURPOSES OF DETERMINING THE ADJUSTED EXERCISE PRICE UNDER THIS SECTION 9(C), THE
FOLLOWING SHALL BE APPLICABLE:


 


(I)            ISSUANCE OF OPTIONS. IF THE COMPANY IN ANY MANNER GRANTS OR SELLS
ANY OPTIONS AND THE LOWEST PRICE PER SHARE FOR WHICH ONE SHARE OF COMMON STOCK
IS ISSUABLE UPON THE EXERCISE OF ANY SUCH OPTION OR UPON CONVERSION OR EXCHANGE
OR EXERCISE OF ANY CONVERTIBLE SECURITIES ISSUABLE UPON EXERCISE OF SUCH OPTION
IS LESS THAN THE APPLICABLE PRICE, THEN SUCH SHARE OF COMMON STOCK SHALL BE
DEEMED TO BE OUTSTANDING AND TO HAVE BEEN ISSUED AND SOLD BY THE COMPANY AT THE
TIME OF THE GRANTING OR SALE OF SUCH OPTION FOR SUCH PRICE PER SHARE. FOR
PURPOSES OF THIS SECTION 9(C)(I), THE “LOWEST PRICE PER SHARE FOR WHICH ONE
SHARE OF COMMON STOCK IS ISSUABLE UPON THE EXERCISE OF ANY SUCH OPTION OR UPON
CONVERSION OR EXCHANGE

 

7

--------------------------------------------------------------------------------


 


OR EXERCISE OF ANY CONVERTIBLE SECURITIES ISSUABLE UPON EXERCISE OF SUCH OPTION”
SHALL BE EQUAL TO THE SUM OF THE LOWEST AMOUNTS OF CONSIDERATION (IF ANY)
RECEIVED OR RECEIVABLE BY THE COMPANY WITH RESPECT TO ANY ONE SHARE OF COMMON
STOCK UPON GRANTING OR SALE OF THE OPTION, UPON EXERCISE OF THE OPTION AND UPON
CONVERSION OR EXCHANGE OR EXERCISE OF ANY CONVERTIBLE SECURITY ISSUABLE UPON
EXERCISE OF SUCH OPTION. NO FURTHER ADJUSTMENT OF THE EXERCISE PRICE SHALL BE
MADE UPON THE ACTUAL ISSUANCE OF SUCH COMMON STOCK OR OF SUCH CONVERTIBLE
SECURITIES UPON THE EXERCISE OF SUCH OPTIONS OR UPON THE ACTUAL ISSUANCE OF SUCH
COMMON STOCK UPON CONVERSION OR EXCHANGE OR EXERCISE OF SUCH CONVERTIBLE
SECURITIES.


 


(II)           ISSUANCE OF CONVERTIBLE SECURITIES. IF THE COMPANY IN ANY MANNER
ISSUES OR SELLS ANY CONVERTIBLE SECURITIES AND THE LOWEST PRICE PER SHARE FOR
WHICH ONE SHARE OF COMMON STOCK IS ISSUABLE UPON SUCH CONVERSION OR EXCHANGE OR
EXERCISE THEREOF IS LESS THAN THE APPLICABLE PRICE, THEN SUCH SHARE OF COMMON
STOCK SHALL BE DEEMED TO BE OUTSTANDING AND TO HAVE BEEN ISSUED AND SOLD BY THE
COMPANY AT THE TIME OF THE ISSUANCE OF SALE OF SUCH CONVERTIBLE SECURITIES FOR
SUCH PRICE PER SHARE. FOR THE PURPOSES OF THIS SECTION 9(C)(II), THE “PRICE PER
SHARE FOR WHICH ONE SHARE OF COMMON STOCK IS ISSUABLE UPON SUCH CONVERSION OR
EXCHANGE OR EXERCISE” SHALL BE EQUAL TO THE SUM OF THE LOWEST AMOUNTS OF
CONSIDERATION (IF ANY) RECEIVED OR RECEIVABLE BY THE COMPANY WITH RESPECT TO ANY
ONE SHARE OF COMMON STOCK UPON THE ISSUANCE OR SALE OF THE CONVERTIBLE SECURITY
AND UPON THE CONVERSION OR EXCHANGE OR EXERCISE OF SUCH CONVERTIBLE SECURITY. NO
FURTHER ADJUSTMENT OF THE EXERCISE PRICE SHALL BE MADE UPON THE ACTUAL ISSUANCE
OF SUCH COMMON STOCK UPON CONVERSION OR EXCHANGE OR EXERCISE OF SUCH CONVERTIBLE
SECURITIES, AND IF ANY SUCH ISSUE OR SALE OF SUCH CONVERTIBLE SECURITIES IS MADE
UPON EXERCISE OF ANY OPTIONS FOR WHICH ADJUSTMENT OF THE EXERCISE PRICE HAD BEEN
OR ARE TO BE MADE PURSUANT TO OTHER PROVISIONS OF THIS SECTION 9(C), NO FURTHER
ADJUSTMENT OF THE EXERCISE PRICE SHALL BE MADE BY REASON OF SUCH ISSUE OR SALE.


 


(III)          CHANGE IN OPTION PRICE OR RATE OF CONVERSION. IF THE PURCHASE
PRICE PROVIDED FOR IN ANY OPTIONS, THE ADDITIONAL CONSIDERATION, IF ANY, PAYABLE
UPON THE ISSUE, CONVERSION, EXCHANGE OR EXERCISE OF ANY CONVERTIBLE SECURITIES,
OR THE RATE AT WHICH ANY CONVERTIBLE SECURITIES ARE CONVERTIBLE INTO OR
EXCHANGEABLE OR EXERCISABLE FOR COMMON STOCK CHANGES AT ANY TIME, THE EXERCISE
PRICE IN EFFECT AT THE TIME OF SUCH CHANGE SHALL BE ADJUSTED TO THE EXERCISE
PRICE WHICH WOULD HAVE BEEN IN EFFECT AT SUCH TIME HAD SUCH OPTIONS OR
CONVERTIBLE SECURITIES PROVIDED FOR SUCH CHANGED PURCHASE PRICE, ADDITIONAL
CONSIDERATION OR CHANGED CONVERSION RATE, AS THE CASE MAY BE, AT THE TIME
INITIALLY GRANTED, ISSUED OR SOLD. NOTWITHSTANDING ANYTHING IN THIS WARRANT TO
THE CONTRARY, IN THE EVENT THAT THE COMPANY AGREES TO DECREASE THE CONVERSION
PRICE OF ANY OF ITS 7% CONVERTIBLE SECURED PROMISSORY NOTES DUE AUGUST 2007 IN
CONNECTION WITH AN AGREEMENT BY THE HOLDER OF ANY SUCH NOTES TO CONVERT THE
SAME, SUCH DECREASE IN THE CONVERSION PRICE WILL NOT RESULT IN ANY ADJUSTMENT TO
THE EXERCISE PRICE PURSUANT TO THIS SECTION 9(C) OF THIS WARRANT.


 


(IV)          CALCULATION OF CONSIDERATION RECEIVED. IN CASE ANY OPTION IS
ISSUED IN CONNECTION WITH THE ISSUE OR SALE OF OTHER SECURITIES OF THE COMPANY,
TOGETHER COMPRISING ONE INTEGRATED TRANSACTION IN WHICH NO SPECIFIC
CONSIDERATION IS ALLOCATED TO SUCH OPTIONS BY THE PARTIES THERETO, THE OPTIONS
WILL BE DEEMED TO HAVE BEEN ISSUED FOR A CONSIDERATION OF $.01. IF ANY COMMON
STOCK, OPTIONS OR CONVERTIBLE SECURITIES ARE ISSUED OR SOLD OR DEEMED TO HAVE
BEEN ISSUED OR SOLD FOR CASH, THE CONSIDERATION RECEIVED THEREFOR WILL BE DEEMED
TO BE THE NET AMOUNT RECEIVED BY THE COMPANY THEREFOR. IF ANY COMMON STOCK,
OPTIONS

 

8

--------------------------------------------------------------------------------


 


OR CONVERTIBLE SECURITIES ARE ISSUED OR SOLD FOR A CONSIDERATION OTHER THAN
CASH, THE AMOUNT OF THE CONSIDERATION OTHER THAN CASH RECEIVED BY THE COMPANY
WILL BE THE FAIR VALUE OF SUCH CONSIDERATION, EXCEPT WHERE SUCH CONSIDERATION
CONSISTS OF SECURITIES, IN WHICH CASE THE AMOUNT OF CONSIDERATION RECEIVED BY
THE COMPANY WILL BE THE CLOSING SALE PRICE OF SUCH SECURITIES ON THE DATE OF
RECEIPT. IF ANY COMMON STOCK, OPTIONS OR CONVERTIBLE SECURITIES ARE ISSUED TO
THE OWNERS OF THE NON-SURVIVING ENTITY IN CONNECTION WITH ANY MERGER IN WHICH
THE COMPANY IS THE SURVIVING ENTITY, THE AMOUNT OF CONSIDERATION THEREFOR WILL
BE DEEMED TO BE THE FAIR VALUE OF SUCH PORTION OF THE NET ASSETS AND BUSINESS OF
THE NON-SURVIVING ENTITY AS IS ATTRIBUTABLE TO SUCH COMMON STOCK, OPTIONS OR
CONVERTIBLE SECURITIES, AS THE CASE MAY BE. THE FAIR VALUE OF ANY CONSIDERATION
OTHER THAN CASH OR SECURITIES WILL BE DETERMINED BY THE COMPANY.


 


(V)           RECORD DATE. IF THE COMPANY TAKES A RECORD OF THE HOLDERS OF
COMMON STOCK FOR THE PURPOSE OF ENTITLING THEM (A) TO RECEIVE A DIVIDEND OR
OTHER DISTRIBUTION PAYABLE IN COMMON STOCK, OPTIONS OR IN CONVERTIBLE SECURITIES
OR (B) TO SUBSCRIBE FOR OR PURCHASE COMMON STOCK, OPTIONS OR CONVERTIBLE
SECURITIES, THEN SUCH RECORD DATE WILL BE DEEMED TO BE THE DATE OF THE ISSUE OR
SALE OF THE SHARES OF COMMON STOCK DEEMED TO HAVE BEEN ISSUED OR SOLD UPON THE
DECLARATION OF SUCH DIVIDEND OR THE MAKING OF SUCH OTHER DISTRIBUTION OR THE
DATE OF THE GRANTING OF SUCH RIGHT OF SUBSCRIPTION OR PURCHASE, AS THE CASE MAY
BE.


 


(D)           FUNDAMENTAL TRANSACTIONS. IF, AT ANY TIME WHILE THIS WARRANT IS
OUTSTANDING, (1) THE COMPANY EFFECTS ANY MERGER OR CONSOLIDATION OF THE COMPANY
WITH OR INTO ANOTHER PERSON, (2) THE COMPANY EFFECTS ANY SALE OF ALL OR
SUBSTANTIALLY ALL OF ITS ASSETS IN ONE OR A SERIES OF RELATED TRANSACTIONS, (3)
ANY TENDER OFFER OR EXCHANGE OFFER (WHETHER BY THE COMPANY OR ANOTHER PERSON) IS
COMPLETED PURSUANT TO WHICH HOLDERS OF COMMON STOCK ARE PERMITTED TO TENDER OR
EXCHANGE THEIR SHARES FOR OTHER SECURITIES, CASH OR PROPERTY, OR (4) THE COMPANY
EFFECTS ANY RECLASSIFICATION OF THE COMMON STOCK OR ANY COMPULSORY SHARE
EXCHANGE PURSUANT TO WHICH THE COMMON STOCK IS EFFECTIVELY CONVERTED INTO OR
EXCHANGED FOR OTHER SECURITIES, CASH OR PROPERTY (IN ANY SUCH CASE, A
“FUNDAMENTAL TRANSACTION”), THEN THE HOLDER SHALL HAVE THE RIGHT THEREAFTER TO
RECEIVE, UPON EXERCISE OF THIS WARRANT, THE SAME AMOUNT AND KIND OF SECURITIES,
CASH OR PROPERTY AS IT WOULD HAVE BEEN ENTITLED TO RECEIVE UPON THE OCCURRENCE
OF SUCH FUNDAMENTAL TRANSACTION IF IT HAD BEEN, IMMEDIATELY PRIOR TO SUCH
FUNDAMENTAL TRANSACTION, THE HOLDER OF THE NUMBER OF WARRANT SHARES THEN
ISSUABLE UPON EXERCISE IN FULL OF THIS WARRANT (THE “ALTERNATE CONSIDERATION”).
FOR PURPOSES OF ANY SUCH EXERCISE, THE DETERMINATION OF THE EXERCISE PRICE SHALL
BE APPROPRIATELY ADJUSTED TO APPLY TO SUCH ALTERNATE CONSIDERATION BASED ON THE
AMOUNT OF ALTERNATE CONSIDERATION ISSUABLE IN RESPECT OF ONE SHARE OF COMMON
STOCK IN SUCH FUNDAMENTAL TRANSACTION, AND THE COMPANY SHALL APPORTION THE
EXERCISE PRICE AMONG THE ALTERNATE CONSIDERATION IN A REASONABLE MANNER
REFLECTING THE RELATIVE VALUE OF ANY DIFFERENT COMPONENTS OF THE ALTERNATE
CONSIDERATION. IF HOLDERS OF COMMON STOCK ARE GIVEN ANY CHOICE AS TO THE
SECURITIES, CASH OR PROPERTY TO BE RECEIVED IN A FUNDAMENTAL TRANSACTION, THEN
THE HOLDER SHALL BE GIVEN THE SAME CHOICE AS TO THE ALTERNATE CONSIDERATION IT
RECEIVES UPON ANY EXERCISE OF THIS WARRANT FOLLOWING SUCH FUNDAMENTAL
TRANSACTION. AT THE HOLDER’S OPTION AND REQUEST, ANY SUCCESSOR TO THE COMPANY OR
SURVIVING ENTITY IN SUCH FUNDAMENTAL TRANSACTION SHALL ISSUE TO THE HOLDER A NEW
WARRANT SUBSTANTIALLY IN THE FORM OF THIS WARRANT AND CONSISTENT WITH THE
FOREGOING PROVISIONS AND EVIDENCING THE HOLDER’S RIGHT TO PURCHASE THE ALTERNATE
CONSIDERATION FOR THE AGGREGATE EXERCISE PRICE UPON EXERCISE THEREOF. ANY SUCH
SUCCESSOR OR SURVIVING ENTITY SHALL BE DEEMED TO BE REQUIRED TO COMPLY WITH THE
PROVISIONS OF THIS PARAGRAPH (D) AND SHALL INSURE THAT THE WARRANT (OR ANY SUCH
REPLACEMENT SECURITY) WILL BE SIMILARLY ADJUSTED UPON ANY SUBSEQUENT

 

9

--------------------------------------------------------------------------------


 


TRANSACTION ANALOGOUS TO A FUNDAMENTAL TRANSACTION. NOTWITHSTANDING THE
FOREGOING, IN THE EVENT OF A FUNDAMENTAL TRANSACTION THAT CONSTITUTES A CHANGE
IN CONTROL (AS DEFINED IN THE NOTES), AT THE REQUEST OF THE HOLDER DELIVERED
BEFORE THE 90TH DAY AFTER SUCH FUNDAMENTAL TRANSACTION IS CONSUMMATED, THE
COMPANY (OR THE SUCCESSOR TO THE COMPANY) SHALL PURCHASE THIS WARRANT FROM THE
HOLDER BY PAYING TO THE HOLDER, WITHIN FIVE BUSINESS DAYS AFTER SUCH REQUEST
(OR, IF LATER, ON THE EFFECTIVE DATE OF THE FUNDAMENTAL TRANSACTION), CASH IN AN
AMOUNT EQUAL TO THE BLACK SCHOLES VALUE OF THE REMAINING UNEXERCISED PORTION OF
THIS WARRANT ON THE DATE SUCH FUNDAMENTAL TRANSACTION IS CONSUMMATED. FOR THE
PURPOSE OF THIS WARRANT, “BLACK SCHOLES VALUE” MEANS THE VALUE, AS REASONABLY
CALCULATED BY THE COMPANY, OF THIS WARRANT BASED ON THE BLACK-SCHOLES OPTION
PRICING MODEL, PROVIDED THAT THE BLACK SHOLES VALUE OF THIS WARRANT SHALL NOT
FOR THIS PURPOSE EXCEED AN AMOUNT EQUAL TO $5.00 MULTIPLIED BY THE NUMBER OF
SHARES OF COMMON STOCK FOR WHICH THIS WARRANT IS EXERCISABLE AT THE TIME THE
FUNDAMENTAL TRANSACTION IS CONSUMMATED (WITH SUCH $5.00 CAP BEING SUBJECT TO
ADJUSTMENT FOR STOCK DIVIDENDS, STOCK SPLITS, REVERSE STOCK SPLITS, AND THE
LIKE).


 


(E)           NUMBER OF WARRANT SHARES. SIMULTANEOUSLY WITH ANY ADJUSTMENT TO
THE EXERCISE PRICE PURSUANT TO PARAGRAPH (A) OF THIS SECTION, THE NUMBER OF
WARRANT SHARES THAT MAY BE PURCHASED UPON EXERCISE OF THIS WARRANT SHALL BE
INCREASED OR DECREASED PROPORTIONATELY, SO THAT AFTER SUCH ADJUSTMENT THE
AGGREGATE EXERCISE PRICE PAYABLE HEREUNDER FOR THE ADJUSTED NUMBER OF WARRANT
SHARES SHALL BE THE SAME AS THE AGGREGATE EXERCISE PRICE IN EFFECT IMMEDIATELY
PRIOR TO SUCH ADJUSTMENT.


 


(F)            CALCULATIONS. ALL CALCULATIONS UNDER THIS SECTION 9 SHALL BE MADE
TO THE NEAREST CENT OR THE NEAREST 1/100TH OF A SHARE, AS APPLICABLE. THE NUMBER
OF SHARES OF COMMON STOCK OUTSTANDING AT ANY GIVEN TIME SHALL NOT INCLUDE SHARES
OWNED OR HELD BY OR FOR THE ACCOUNT OF THE COMPANY, AND THE DISPOSITION OF ANY
SUCH SHARES SHALL BE CONSIDERED AN ISSUE OR SALE OF COMMON STOCK.


 


(G)           NOTICE OF ADJUSTMENTS. UPON THE OCCURRENCE OF EACH ADJUSTMENT
PURSUANT TO THIS SECTION 9, THE COMPANY AT ITS EXPENSE WILL PROMPTLY COMPUTE
SUCH ADJUSTMENT IN ACCORDANCE WITH THE TERMS OF THIS WARRANT AND PREPARE A
CERTIFICATE SETTING FORTH SUCH ADJUSTMENT, INCLUDING A STATEMENT OF THE ADJUSTED
EXERCISE PRICE AND ADJUSTED NUMBER OR TYPE OF WARRANT SHARES OR OTHER SECURITIES
ISSUABLE UPON EXERCISE OF THIS WARRANT (AS APPLICABLE), DESCRIBING THE
TRANSACTIONS GIVING RISE TO SUCH ADJUSTMENTS AND SHOWING IN DETAIL THE FACTS
UPON WHICH SUCH ADJUSTMENT IS BASED. UPON WRITTEN REQUEST, THE COMPANY WILL
PROMPTLY DELIVER A COPY OF EACH SUCH CERTIFICATE TO THE HOLDER AND TO THE
COMPANY’S TRANSFER AGENT. NO ADJUSTMENT IN THE EXERCISE PRICE SHALL BE REQUIRED
UNLESS SUCH ADJUSTMENT WOULD REQUIRE AN INCREASE OR DECREASE OF AT LEAST 1% IN
SUCH RATE; PROVIDED, HOWEVER, THAT ANY ADJUSTMENTS WHICH BY REASON OF THIS
SECTION 9(G) ARE NOT REQUIRED TO BE MADE SHALL BE CARRIED FORWARD AND TAKEN INTO
ACCOUNT IN ANY SUBSEQUENT ADJUSTMENT.


 


(H)           NOTICE OF CORPORATE EVENTS. IF THE COMPANY (I) DECLARES A DIVIDEND
OR ANY OTHER DISTRIBUTION OF CASH, SECURITIES OR OTHER PROPERTY IN RESPECT OF
ITS COMMON STOCK, INCLUDING WITHOUT LIMITATION ANY GRANTING OF RIGHTS OR
WARRANTS TO SUBSCRIBE FOR OR PURCHASE ANY CAPITAL STOCK OF THE COMPANY OR ANY
SUBSIDIARY, (II) AUTHORIZES OR APPROVES, ENTERS INTO ANY AGREEMENT CONTEMPLATING
OR SOLICITS STOCKHOLDER APPROVAL FOR ANY FUNDAMENTAL TRANSACTION OR (III)
AUTHORIZES THE VOLUNTARY DISSOLUTION, LIQUIDATION OR WINDING UP OF THE AFFAIRS
OF THE COMPANY,

 

10

--------------------------------------------------------------------------------


 


THEN THE COMPANY SHALL DELIVER TO THE HOLDER A NOTICE DESCRIBING THE MATERIAL
TERMS AND CONDITIONS OF SUCH TRANSACTION, AT LEAST FIVE CALENDAR DAYS PRIOR TO
THE APPLICABLE RECORD OR EFFECTIVE DATE ON WHICH A PERSON WOULD NEED TO HOLD
COMMON STOCK IN ORDER TO PARTICIPATE IN OR VOTE WITH RESPECT TO SUCH
TRANSACTION, AND THE COMPANY WILL TAKE ALL STEPS REASONABLY NECESSARY IN ORDER
TO INSURE THAT THE HOLDER IS GIVEN THE PRACTICAL OPPORTUNITY TO EXERCISE THIS
WARRANT PRIOR TO SUCH TIME SO AS TO PARTICIPATE IN OR VOTE WITH RESPECT TO SUCH
TRANSACTION; PROVIDED, HOWEVER, THAT THE FAILURE TO DELIVER SUCH NOTICE OR ANY
DEFECT THEREIN SHALL NOT AFFECT THE VALIDITY OF THE CORPORATE ACTION REQUIRED TO
BE DESCRIBED IN SUCH NOTICE.


 


10.           PAYMENT OF EXERCISE PRICE. UPON EXERCISE OF THIS WARRANT THE
HOLDER SHALL PAY THE EXERCISE PRICE IN IMMEDIATELY AVAILABLE FUNDS UNLESS IT IS
A CASHLESS EXERCISE IN ACCORDANCE WITH SECTION 4 HEREOF.


 


11.           NO FRACTIONAL SHARES. NO FRACTIONAL SHARES OF WARRANT SHARES WILL
BE ISSUED IN CONNECTION WITH ANY EXERCISE OF THIS WARRANT. IN LIEU OF ANY
FRACTIONAL SHARES WHICH WOULD OTHERWISE BE ISSUABLE, THE COMPANY SHALL PAY CASH
EQUAL TO THE PRODUCT OF SUCH FRACTION MULTIPLIED BY THE CLOSING PRICE OF ONE
WARRANT SHARE AS REPORTED BY BLOOMBERG L.P. (OR THE SUCCESSOR TO ITS FUNCTION OF
REPORTING SHARE PRICES) ON THE DATE OF EXERCISE.


 


12.           NOTICES. ANY AND ALL NOTICES OR OTHER COMMUNICATIONS OR DELIVERIES
HEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY EXERCISE NOTICE) SHALL BE IN
WRITING AND SHALL BE DEEMED GIVEN AND EFFECTIVE ON THE EARLIEST OF (I) THE DATE
OF TRANSMISSION, IF SUCH NOTICE OR COMMUNICATION IS DELIVERED VIA FACSIMILE AT
THE FACSIMILE NUMBER SPECIFIED IN THIS SECTION PRIOR TO 6:30 P.M. (NEW YORK CITY
TIME) ON A TRADING DAY, (II) THE NEXT TRADING DAY AFTER THE DATE OF
TRANSMISSION, IF SUCH NOTICE OR COMMUNICATION IS DELIVERED VIA FACSIMILE AT THE
FACSIMILE NUMBER SPECIFIED IN THIS SECTION ON A DAY THAT IS NOT A TRADING DAY OR
LATER THAN 6:30 P.M. (NEW YORK CITY TIME) ON ANY TRADING DAY, (III) THE TRADING
DAY FOLLOWING THE DATE OF MAILING, IF SENT AND DELIVERED BY NATIONALLY
RECOGNIZED OVERNIGHT COURIER SERVICE, OR (IV) UPON ACTUAL RECEIPT BY THE PARTY
TO WHOM SUCH NOTICE IS REQUIRED TO BE GIVEN. THE ADDRESSES FOR SUCH
COMMUNICATIONS SHALL BE:  (I) IF TO THE COMPANY, TO LIQUIDMETAL TECHNOLOGIES,
INC., 25800 COMMERCENTRE DRIVE, SUITE 100, LAKE FOREST, CALIFORNIA  92630. ATTN:
CHIEF EXECUTIVE OFFICER, FACSIMILE NO.: (949) 206-8008, OR (II) IF TO THE
HOLDER, TO THE ADDRESS OR FACSIMILE NUMBER APPEARING ON THE WARRANT REGISTER OR
SUCH OTHER ADDRESS OR FACSIMILE NUMBER AS THE HOLDER MAY PROVIDE TO THE COMPANY
IN ACCORDANCE WITH THIS SECTION.


 


13.           WARRANT AGENT. THE COMPANY SHALL SERVE AS WARRANT AGENT UNDER THIS
WARRANT. UPON 30 DAYS’ NOTICE TO THE HOLDER, THE COMPANY MAY APPOINT A NEW
WARRANT AGENT. ANY CORPORATION INTO WHICH THE COMPANY OR ANY NEW WARRANT AGENT
MAY BE MERGED OR ANY CORPORATION RESULTING FROM ANY CONSOLIDATION TO WHICH THE
COMPANY OR ANY NEW WARRANT AGENT SHALL BE A PARTY OR ANY CORPORATION TO WHICH
THE COMPANY OR ANY NEW WARRANT AGENT TRANSFERS SUBSTANTIALLY ALL OF ITS
CORPORATE TRUST OR SHAREHOLDERS SERVICES BUSINESS SHALL BE A SUCCESSOR WARRANT
AGENT UNDER THIS WARRANT WITHOUT ANY FURTHER ACT. ANY SUCH SUCCESSOR WARRANT
AGENT SHALL PROMPTLY CAUSE NOTICE OF ITS SUCCESSION AS WARRANT AGENT TO BE
MAILED (BY FIRST CLASS MAIL, POSTAGE PREPAID) TO THE HOLDER AT THE HOLDER’S LAST
ADDRESS AS SHOWN ON THE WARRANT REGISTER.

 

11

--------------------------------------------------------------------------------


 


14.           MISCELLANEOUS.


 


(A)           THIS WARRANT SHALL BE BINDING ON AND INURE TO THE BENEFIT OF THE
PARTIES HERETO AND THE RESPECTIVE SUCCESSORS AND ASSIGNS OF THE HOLDER IT BEING
UNDERSTOOD THAT TRANSFERS OF THIS WARRANT BY THE HOLDER ARE SUBJECT TO THE
LEGEND SET FORTH OF THE FACE HEREOF. SUBJECT TO THE PRECEDING SENTENCE, NOTHING
IN THIS WARRANT SHALL BE CONSTRUED TO GIVE TO ANY PERSON OTHER THAN THE COMPANY
AND THE HOLDER ANY LEGAL OR EQUITABLE RIGHT, REMEDY OR CAUSE OF ACTION UNDER
THIS WARRANT. THIS WARRANT MAY BE AMENDED ONLY IN WRITING SIGNED BY THE COMPANY
AND THE HOLDER AND THEIR SUCCESSORS AND ASSIGNS.


 


(B)           ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT
AND INTERPRETATION OF THIS WARRANT SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF. EACH PARTY AGREES THAT ALL
LEGAL PROCEEDINGS TO RESOLVE ANY DISPUTE CONCERNING THE INTERPRETATIONS,
ENFORCEMENT AND DEFENSE OF THIS WARRANT AND THE TRANSACTIONS HEREIN CONTEMPLATED
(“PROCEEDINGS”) (WHETHER BROUGHT AGAINST A PARTY HERETO OR ITS RESPECTIVE
AFFILIATES, EMPLOYEES OR AGENTS) SHALL BE COMMENCED EXCLUSIVELY IN THE STATE AND
FEDERAL COURTS SITTING IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN (THE “NEW
YORK COURTS”), ALTHOUGH DEPOSITIONS MAY BE TAKEN IN OTHER LOCATIONS. EACH PARTY
HERETO HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE NEW YORK
COURTS FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH
OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN, AND HEREBY
IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY PROCEEDING, ANY CLAIM THAT
IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY NEW YORK COURT, OR THAT
SUCH PROCEEDING HAS BEEN COMMENCED IN AN IMPROPER OR INCONVENIENT FORUM. EACH
PARTY HERETO HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS
TO PROCESS BEING SERVED IN ANY SUCH PROCEEDING BY MAILING A COPY THEREOF VIA
REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY)
TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS WARRANT AND
AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS
AND NOTICE THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY
ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW. EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS WARRANT OR THE TRANSACTIONS CONTEMPLATED HEREBY. IF EITHER
PARTY SHALL COMMENCE A PROCEEDING TO ENFORCE ANY PROVISIONS OF THIS WARRANT,
THEN THE PREVAILING PARTY IN SUCH PROCEEDING SHALL BE REIMBURSED BY THE OTHER
PARTY FOR ITS ATTORNEY’S FEES AND OTHER COSTS AND EXPENSES INCURRED WITH THE
INVESTIGATION, PREPARATION AND PROSECUTION OF SUCH PROCEEDING.


 


(C)           THE HEADINGS HEREIN ARE FOR CONVENIENCE ONLY, DO NOT CONSTITUTE A
PART OF THIS WARRANT AND SHALL NOT BE DEEMED TO LIMIT OR AFFECT ANY OF THE
PROVISIONS HEREOF.


 


(D)           IN CASE ANY ONE OR MORE OF THE PROVISIONS OF THIS WARRANT SHALL BE
INVALID OR UNENFORCEABLE IN ANY RESPECT, THE VALIDITY AND ENFORCEABILITY OF THE
REMAINING TERMS AND PROVISIONS OF THIS WARRANT SHALL NOT IN ANY WAY BE AFFECTED
OR IMPAIRED THEREBY AND THE PARTIES WILL ATTEMPT IN GOOD FAITH TO AGREE UPON A
VALID AND ENFORCEABLE PROVISION WHICH SHALL BE A COMMERCIALLY REASONABLE
SUBSTITUTE THEREFOR, AND UPON SO AGREEING, SHALL INCORPORATE SUCH SUBSTITUTE
PROVISION IN THIS WARRANT.


 


(E)           THE COMPANY WILL NOT, BY AMENDMENT OF ITS ARTICLES OF
INCORPORATION OR THROUGH ANY REORGANIZATION, TRANSFER OF ASSETS, CONSOLIDATION,
MERGER, DISSOLUTION, ISSUE OR SALE OF SECURITIES OR ANY OTHER VOLUNTARY ACTION,
AVOID OR SEEK TO AVOID THE OBSERVANCE OR PERFORMANCE OF

 

12

--------------------------------------------------------------------------------


 


ANY OF THE TERMS OF THIS WARRANT, BUT WILL AT ALL TIMES IN GOOD FAITH ASSIST IN
THE CARRYING OUT OF ALL SUCH TERMS AND IN THE TAKING OF ALL SUCH ACTION AS MAY
BE NECESSARY OR APPROPRIATE IN ORDER TO PROTECT THE RIGHTS OF THE HOLDER OF THIS
WARRANT AGAINST SUCH IMPAIRMENT.


 


(F)            THIS WARRANT DOES NOT ENTITLE THE HOLDER TO ANY VOTING RIGHTS OR
OTHER RIGHTS AS A SHAREHOLDER OF THE COMPANY PRIOR TO THE EXERCISE HEREOF. IN
CONNECTION WITH AN EXERCISE OF THIS WARRANT IN ACCORDANCE WITH THE TERMS HEREOF,
UPON THE SURRENDER OF THIS WARRANT AND THE PAYMENT OF THE AGGREGATE EXERCISE
PRICE (OR BY MEANS OF A CASHLESS EXERCISE IF PERMITTED HEREUNDER), THE WARRANT
SHARES SO PURCHASED SHALL BE AND BE DEEMED TO BE ISSUED TO SUCH HOLDER AS THE
RECORD OWNER OF SUCH SHARES AS OF THE CLOSE OF BUSINESS ON THE LATER OF THE DATE
OF SUCH SURRENDER OR PAYMENT.


 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,
SIGNATURE PAGE FOLLOWS]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.

 

 

LIQUIDMETAL TECHNOLOGIES, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Young Ham

 

Title:

Chief Financial Officer

 

14

--------------------------------------------------------------------------------


 

EXERCISE NOTICE

 

To Liquidmetal Technologies, Inc.

 

The undersigned hereby irrevocably elects to purchase                shares of
common stock, par value $0.001 per share, of Liquidmetal Technologies, Inc.
(“Common Stock”), pursuant to Warrant No. [  ], originally issued January 3,
2007 (the “Warrant”), and, if not a Cashless Exercise in accordance with Section
4, encloses herewith $         in cash, federal funds or other immediately
available funds, which sum represents the aggregate Exercise Price (as defined
in the Warrant) for the number of shares of Common Stock to which this Exercise
Notice relates, together with any applicable taxes payable by the undersigned
pursuant to the Warrant.

 

The undersigned hereby certifies to the Company that the undersigned’s exercise
of the amount set forth above will not directly result in the undersigned
(together with the undersigned’s affiliates) beneficially owning in excess of
4.99% of the number of shares of Common Stock outstanding immediately after
giving effect to such exercise, calculated in accordance with Section 4(b) of
the Warrant; provided that if the undersigned has waived the 4.99% beneficial
ownership requirement by providing the Company with notice at least 61 days
prior to the date hereof, the undersigned hereby certifies to the Company that
the undersigned’s exercise of the amount set forth above will not directly
result in the undersigned (together with the undersigned’s affiliates)
beneficially owning in excess of 9.99% of the number of shares of Common Stock
outstanding immediately after giving effect to such conversion, calculated in
accordance with Section 4(b) of the Warrant.

 

The undersigned requests that certificates for the shares of Common Stock
issuable upon this exercise be issued in the name of

 

 

 

Print Name of Holder:

 

 

 

 

 

 

Signature:

 

 

Name:

 

Title:

 

 

 

 

 

HOLDER’S SOCIAL SECURITY OR

 

TAX IDENTIFICATION NUMBER:

 

 

 

 

 

 

 

Holder’s Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Warrant Shares Exercise Log

 

Date

 

Number of Warrant
Shares Available to be
Exercised

 

Number of Warrant Shares
Exercised

 

Number of
Warrant Shares
Remaining to
be Exercised

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

FORM OF ASSIGNMENT

 

[To be completed and signed only upon transfer of Warrant]

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
                                          the right represented by the within
Warrant to purchase                     shares of Common Stock of Liquidmetal
Technologies, Inc. to which the within Warrant relates and appoints
                         attorney to transfer said right on the books of the
Company with full power of substitution in the premises.

 

Dated:

 

,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Signature must conform in all respects to name of
holder as specified on the face of the Warrant)

 

 

 

 

 

 

 

 

Address of Transferee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tax Identification Number or Social Security
Number of Transferee

 

 

 

 

 

 

 

 

 

In the presence of:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------